OPINION — AG — **** COUNTY COMMISSIONERS — USE OF UNRESTRICTED HIGHWAY FUNDS **** THE BOARDS OF COUNTY COMMISSIONERS MAY NOT EXPEND UNRESTRICTED COUNTY HIGHWAY FUNDS FOR THE PAYMENT OF DUES OR ASSESSMENTS TO THE EASTERN OKLAHOMA DEVELOPMENT DISTRICT, AN ASSOCIATION FORMED PURSUANT TO THE PROVISIONS OF THE INTERLOCAL COOPERATION ACT. CITE: 69 O.S. 1970 Supp., 601 [69-601], 69 O.S. 1970 Supp., 1503 [69-1503] (69 O.S. 1971 1503 [69-1503]), OPINION NO. 71-172, 62 O.S. 1961 335 [62-335] (MARVIN C. EMERSON)